     Case 17-60419      Doc 98       Filed 04/04/19 Entered 04/04/19 15:21:35    Desc Main
                                       Document     Page 1 of 3




SIGNED THIS 4th day of April, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION



In re Katherine Marcellus                                        Case No. 17-60419
and
Gregory Marcellus                                                Chapter 13
                      Debtors.

………………………………………………………........................................................................

Shawn Adams, as Trustee in Liquidation
of Virginia Ceramic Coatings, LLC,

                                         Movant

v.

Katherine Marcellus,
and
Gregory Marcellus,
Debtors

and



Va. Ceramics v. Marcellus and Mitchum
Case No. 17-60419 (Order re Co-Debtor Stay)                                   Page 1 of 3
  Case 17-60419         Doc 98      Filed 04/04/19 Entered 04/04/19 15:21:35          Desc Main
                                      Document     Page 2 of 3




Patricia A. Mitchum,
Co-Debtor

and

Herbert L. Beskin,
Trustee

                                         Respondents

                       ORDER MODIFYING CO-DEBTOR STAY
        On the 28th day of March 2019 the debtors, by counsel, and Shawn Adams, as

Trustee in Liquidation of Virginia Ceramic Coatings, LLC ("Virginia Ceramic

Coatings"), by counsel, and the Chapter 13 Trustee, on the motion of Virginia Ceramic

Coatings requesting this Court to modify the automatic stay of 11 U.S.C. § 1301 to allow

Virginia Ceramic Coatings to exercise its rights under state law or other applicable non-

bankruptcy law, and under a certain contract or contracts, as set out in the motion, and the

court, having considered the motion, the arguments of counsel, all testimony presented,

the entire record in this matter, the failure of the co-debtor to appear at the hearing, and

the terms of 11 U. S. C. § 1301, is of the opinion to grant the motion.

        Accordingly, it is hereby

                         ADJUDGED, ORDERED, and DECREED

that the automatic stay of 11 U. S. C. § 1301 be, and it hereby is, modified to permit

Virginia Ceramic Coatings to exercise its rights under state law or other applicable non-

bankruptcy law and under a certain contract or contracts more specifically identified in

the motion, and specifically including to file an action against the co-debtor in state court

to enforce those agreements against her.

        The 14 day stay of Bankruptcy Rule 4001(a)(3) does not apply to this order, and

Virginia Ceramic Coatings may proceed as described above immediately.

        The Court’s CM/ECF system will serve copies of this order on the parties hereto,

and no further service is necessary.


Va. Ceramics v. Marcellus and Mitchum
Case No. 17-60419 (Order re Co-Debtor Stay)                                        Page 2 of 3
  Case 17-60419         Doc 98      Filed 04/04/19 Entered 04/04/19 15:21:35   Desc Main
                                      Document     Page 3 of 3




                                   ** END OF ORDER **


I ASK FOR THIS:


  /s/ Paul J. Feinman
Paul J. Feinman
Counsel for Shawn Adams, as Trustee
in Liquidation of Virginia Ceramic Coatings, LLC

SEEN:


  /s/ Jacob W. Early
Jacob W. Early
Counsel for Debtors


 /s/ Herbert L. Beskin
Herbert L. Beskin
Chapter 13 Trustee




Va. Ceramics v. Marcellus and Mitchum
Case No. 17-60419 (Order re Co-Debtor Stay)                                Page 3 of 3
